Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich (Pub No. US 2011/0316855 A1) in view of MacGillivray (Patent No.: US 8,059,122 B1).

As per claim 11, Mejdrich teaches the claimed:
11. A tree traversal unit (Please see Mejdrich in [0035] “The processor 12 may be a multiple core processing element that includes basic throughput engines (BTEs)… the processing elements of the BTEs include workload managers 14 and 15 … The workload managers 14-15 may traverse an accelerated data structure (ADS) with a ray issued by the system 10”.  In this instance, the claimed “tree traversal unit” is made up of the processor 12 and the workload managers 14-15 which traverse the accelerated data structure with a ray issued) comprising: 
ray-surface testing hardware configured to test whether a ray intersects plural geometric surfaces arranged in 3D space (Please see Mejdrich in [0036] “The vector throughput engines 16-21 may determine whether the ray intersects a primitive contained within the bounding volume”.  In this passage, the “vector throughput engines 16-21” correspond to “ray-surface testing hardware”.
Figure 1 shows that the vector throughput engines 16-21 (labelled VTEs) are part of a processor 12.  
Also please see Mejdrich in [0035] “The processor 12 may be a multiple core processing element that includes basic throughput engines (BTEs). Each BTE may include a processing element (e.g., a processing core) and a core cache, such as a Level 1 (L1) cache. As shown in FIG. 1, the processing elements of the BTEs include workload managers 14 and 15 and vector throughput engines 16, 17, 18, 19, 20, and 21. The workload managers 14-15 may be referred to as master processing elements. The vector throughput engines 16-21 may be referred to as slave processing elements”).

Mejdrich alone does not explicitly teach the remaining claim limitations.
However, Mejdrich in combination with MacGillivray teaches the claimed:
tie breaking hardware configured to report a single surface from multiple geometric surfaces based on a comparison of vertex values of the multiple geometric surfaces when the ray-surface testing hardware determines the ray intersects each of the multiple geometric surfaces at an edge or vertex shared by the multiple geometric surfaces (As mentioned above, Mejdrich has ray-surface testing hardware, however Mejdrich is silent about this intersection testing using “tie breaking hardware” per se.  MacGillivray teaches that it was already known in the art to use a tie breaking rule with a ray tracing system for when the ray-surface testing hardware determines the ray intersects multiple primitive surfaces.   For example, MacGillivray in figure 3 shows an example of when the system hardware (e.g. CPU) determines the ray intersects multiple primitive surfaces (also see MacGillivray in col 6, lines 33-34).
MacGillivray in col 3 in lines 51-54 teaches of using the orientation tests to determine whether the ray hits on a shared edge or a shared vertex.  MacGillivray at the bottom of col 3 and in col 4, line 21, and in col 5, lines 19 and 47 teaches of applying different tie breaking rules depending upon whether the ray is hitting a shared edge or shared vertex, e.g. there is one tie breaking rule for a ray that hits a shared edge while there is another tie breaking rule for a ray that hits shared vertices.  Also please see MacGillivray in col 5, lines 62-63 where they refer to “These two tie-breaking tests, ray -edge and ray-vertex intersections, can be combined into one FORTRAN 90 function”.
The orientation tests in MacGillivray in col 3 in lines 51-54 in turn are based upon a “comparison of vertex values of the multiple geometric surfaces”.  For example, please see MacGillivray in col 3, in equation (1) where vertex values V1 and V2 of the geometric surfaces along the shared edges or vertices in MacGillivray are compared against the x and y coordinates of the intersecting ray to determine the results of the orientation tests.  Thus, the tie breaking hardware in MacGillivray based upon a “comparison of vertex values of the multiple geometric surfaces” through the use of these orientation tests defined in equation (1) of MacGillivray to decide whether to apply the tie breaking rules for a ray that hits a shared edge or shared vertices.
The claimed feature is taught when the ray-surface testing hardware of Mejdrich performs ray intersection testing using the tie breaking rule as taught by MacGillivray).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich in view of MacGillivray in further view of Shearer (Pub No. US 2008/0079715 A1).

As per claim 12, Mejdrich alone does not explicitly teach the claimed limitations.
However, Mejdrich in combination with Shearer teaches the claimed:
12. The tree traversal unit of claim 11, wherein ray-surface testing hardware is configured to receive, from a processor, a query including ray information and information about a bounding volume hierarchy (Please see Shearer in [0037] “According to one embodiment of the invention, an image processing system may use a workload manager to traverse a spatial index with a ray issued by the image processing system”.  In this instance, determining the ray tracing result for a ray issued by the image processing system corresponds to a query.
In figure 8 of Shearer, the claimed query is also shown in step 815 “Issue test ray into scene through a pixel in the frame region”.  Also please see Shearer in [0108] “For example, as illustrated in FIG. 9, the image processing system may issue a first test ray into the three dimensional scene 305. The first test ray may pass through a pixel 910, for example, within the upper-left region 730 of the frame 700” and Shearer in [0109] “Next, at step 820 the image processing system (via any workload manager 205.sub.1-N) may trace the first test ray through the spatial index 500. As the first test ray is traced through the spatial index 500, the first test ray may cross a partitioning line and enter a partition of the spatial index 500 which a single workload manager 205 may be responsible”.
In this instance, the workload manager 205 that is responsible for this partition of the spatial index receives the query for the first test ray.  Also, the workload manager 205 receives information about the structure and makeup of the bounding volume hierarchy as well, e.g. please see Shearer in figure 10 where the bounding volume hierarchy is split amount several workload managers (WM1 to WM4).  
Also please see Shearer in [0016] “The image processing system generally comprising a spatial index having nodes defining bounding volumes of a three dimensional scene” and Shearer towards the end of [0037] “An image processing system using a ray tracing methodology for image processing may use a spatial index to quickly determine ray-bounding volume intersections. In one embodiment of the invention, the workload manager may perform ray-bounding volume intersection tests by using the spatial index”.
In addition, workload managers may receive ray queries from other workload managers as well, e.g. please see Shearer in [0074] where it states “… the workload manager may send the ray (e.g., send via the inboxes a pointer to information defining the ray) to a different (e.g., a second) workload manager. The second workload manager may then begin traversing the spatial index at the point in the spatial index where the first workload manager stopped and continue traversing the spatial index (i.e., by executing ray-bounding volume intersection tests and taking braches to other nodes) until the second workload manager reaches either a leaf node or another partition of the spatial index”);, 
traverse the bounding volume hierarchy to determine a bounding volume within said (This occurs in Shearer in figure 8, step 820 “Trace ray through spatial index”.  Also please see Shearer in [0015] “According to another embodiment of the invention a method of traversing a spatial index having nodes defining bounding volumes of a three dimensional scene is provided” and Shearer towards the end of [0076] “Thus, as the image processing system issues rays to the workload managers for traversal through the kd-tree 500, each workload manager may begin the traversal of the ray at the world node and continue traversing the spatial index until either a leaf node is reached or a boundary indicating another workload manager is responsible for that portion of the kd-tree 500 is reached”), and 
test intersection between the ray and the plural geometric surfaces associated with the bounding volume intersected by the ray (As mentioned above Shearer towards the end of [0076] teaches of traversing the bounding volume hierarchy until a leaf node is reached where intersection with a surface is considered.  Each leaf node defines a bounding volume.  Also please see Shearer in [0049] “To determine the final color of the pixel 335 in the two dimensional picture, the image processing system must determine if the ray 340 intersects an object within the scene”.  
MacGillivray teaches of determining whether a ray intersects an edge or vertex shared by two or more primitives, e.g. please see MacGillivray at the bottom of col 3 where it states “Novel Tie-Breaking Algorithm - A tie-breaking algorithm is crucial for handling cases where the ray passes exactly through the edge or vertex of a facet. Two facets can share the same edge and multiple facets can share the same vertex. Thus, if a ray hits multiple facets at the same location, a tie-breaker must be introduced so that the ray trace does not incorrectly place an ending surface location at the same starting location, i.e. only one ‘hit’ should be saved”  
Also please see MacGillivray in col 4, lines 36-45 “Shown in FIG. 3 is the case where a cast ray intersects the common edge between two facets. In this example the two facets are part of the same starting surface since both have a negative orientation (all three orientation tests are less than or equal to zero for each facet). This can also been seen by simply applying the right hand rule … If the two facets are part of the same surface, a tie-breaker test must be applied so that only one of the two hits is retained. One of the hits can be thrown out by once again using the right-hand rule.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Mejdrich.  The motivation of claim 11 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a query data structure as taught by Shearer with the system of Mejdrich as modified by MacGillivray in order to allow to format a command structure in which the ray tracing system may ask the hardware to traverse and test a ray for interesting. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mejdrich in view of MacGillivray in further view of Chen et al. (NPL Doc, “Efficient and Consistent Algorithms for Determining the Containment of Points in Polygons and Polyhedra”).

As per claim 13, Mejdrich does not explicitly teach the claimed limitations.
However, Mejdrich in combination with Chen teaches the claimed:
(Chen teaches that it was known in the art to perform ray intersection testing by using a spatial transform to project the plural geometric primitives onto a plane.  For example, please see Chen in figures 5.  Chen in figure 5 shows that they determine whether a ray (represented by the positive z-axis) intersects a polygon edge or vertex by performing 2D projections of the faces of the 3D object onto the xy-plane.  The claimed feature is taught when the ray-primitive testing hardware of Mejdrich performs ray intersection testing using the already known ray tracing techniques as taught by Chen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spatial transformer as taught by Chen with the system of Mejdrich as modified by MacGillivray.  The transformation onto a plane helps simplify the mathematical computations that are required in order to determine whether the ray intersection point lies on a boundary line between multiple primitives for a 3D object in 3D space (see the end of the top paragraph on page 429, e.g. where it states “Projective geometry provides a simple method which allows us to decide the inclusion by projecting the point and the polygonal partition (the face) to an axis-plane and then applying the point-in-polygon algorithm to the 2D images on the axis-plane.”).


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wald (Pub No. US 2018/0089885 A1) in view of MacGillivray in further view of Mattausch et al. (Pub No. US 2018/0068590 A1).

As per claim 14, Wald teaches the claimed:
14. A tree traversal unit (Wald in the abstract “For example, one embodiment of a graphics processing apparatus comprises: a ray tracing traversal/intersection unit” and Wald in [0132] “… a ray generation unit (not shown) through a ray traversal accelerations structure such as a bounding volume hierarchy (BVH) as defined by a set of BVH nodes 1331. The same technique also works for other acceleration structures such as kd-trees”) comprising hardware circuitry configured to: 
receive, from a processor, instructions to test intersections between a ray and a plurality of primitives (Wald in the abstract “For example, one embodiment of a graphics processing apparatus comprises: a ray tracing traversal/intersection unit to identify two or more ray-surface intersections” and towards the end of [0142] “… After requesting a new "find next hit" iterator for a given ray, subsequent calls to that iterator will successively return the respective next hit point. The iterator can then track information about what has already been traversed”.  In this instance, the ray tracing intersection unit receives an instruction to test for an intersection between a ray and primitives); 
determine, using an arithmetic unit (Wald in figure 13 shows that the Intersection Units 1320 act as an arithmetic unit because these units determining whether the ray goes through a surface with primitives.  Wald towards the end of [0073] and in the 2nd half of [0060] teaches that the graphics operations include arithmetic calculations as well), whether the ray going through a surface formed by the plurality of primitives intersects (Wald in the abstract recites: “a ray tracing traversal/intersection unit to identify two or more ray-surface intersections, each of the ray-surface intersections being assigned a unique hit point identifier (ID)”.  
Wald in [0139] teaches that a given primitives may be part of a surface made up of a plurality of primitives, e.g. please see where Wald in [0139] refers to “While the above description uses a single primitive ID, extension to multi-level addressing schemes (such as Embree's (instID, meshID, primID)) is straightforward. Any other comparison method may be used as long as any pair of hit points has a consistent and well defined order”.  According to this passage, a primitive hit by a ray may have a primitiveID that is linked to multi-level addressing scheme where there is an associated meshID.  This meshID indicates that a given primitive hit by the ray is part of a mesh surface where that surface is made up of a plurality of primitives).

Wald alone does not explicitly teach the remaining claim limitations.
However, Wald in combination with MacGillivray teaches the claimed:
determine, using an arithmetic unit, whether the ray going through a surface formed by the plurality of primitives intersects an edge or vertex shared by N primitives, N>1 (It is noted that while Wald teaches of about computing a ray that intersects multiple primitives using an arithmetic unit, Wald does not address the specific situation where the multiple primitives share an edge or vertex that is hit by the ray.  
MacGillivray teaches this feature at the bottom of col 3 and in col 4, lines 36-45 where it teaches of how a tie breaking rule may be used for when the system hardware determines that the ray intersects multiple primitive surfaces at an edge or vertex shared by multiple primitives);

Wald in combination with MacGillivray and Mattausch teaches the claimed:
when the ray is determined to intersect the edge or vertex shared by N primitives, push intersection information for less than N primitives sharing the edge or vertex onto a stack based (MacGillivray at the bottom of col 3 and in col 4, lines 36-45 teaches that only 1 primitives should be reported when a ray hits an edge or vertex shared by multiple primitives, e.g. please see MacGillivray where they state “Two facets can share the same edge and multiple facets can share the same vertex. Thus, if a ray hits multiple facets at the same location, a tie-breaker must be introduced so that the ray trace does not incorrectly place an ending surface location at the same starting location, i.e. only one "hit" should be saved”.  The tie breaking hardware in MacGillivray used to determine the 1 primitive to report as a hit is based upon a “comparison of vertex values of the multiple geometric surfaces” through the use of these orientation tests defined in equation (1) in col 3 of MacGillivray to decide whether to apply the tie breaking rules for a ray that hits a shared edge or shared vertices.  Thus, this is taught by MacGillivray for the same reasons as explained above with respect to claim 11.
Wald teaches that a primitive intersected by a ray may be added to a memory structure that stores all of these intersected primitives, e.g. please see Wald in [0150] “… If it is a leaf node, all primitives are intersected and all found hits are added to the hit list (each with their respective distance)”.  
It is noted that while Wald teaches of storing and maintaining a “hit list” for the plurality of primitives intersected by the ray, Wald does not mention pushing ray-primitive intersection information onto a stack per se.  Mattausch teaches that the list of ray-surface intersections may be stored using a stack, e.g. please see Mattausch in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered”.
The claimed feature is taught when the primitive that is selected from the tie-breaker rule in MacGillivray at the bottom of col 3 and in col 4, lines 36-45 is the primitive that is pushed onto the stack in Mattausch.  Mattausch teaches of using meshes with primitives to represent their surfaces in paragraph [0034]); and 
report, to the processor, intersection information in the stack (In Mattausch, intersection information is reported to the “Ray tracing unit 100” in figure 1 which later uses the stack to render the intersection surfaces.  In this instance, the “Ray tracing unit 100” is part of the claimed processor.  The stack is later used for rendering in Mattausch in [0083] “In a case where a ray exits an intersected surface (FIG. 11c and FIG. 11e), the current tissue may be replaced with the top of the stack and the stack is popped. Again, we check if priorities p.sub.j<p.sub.i, in which case it can be easily verified that the assumption of non-intersecting surfaces has been violated and the next tissue is not on the stack. Instead, the current (higher priority) tissue T.sub.i may be used for rendering the next segment”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Wald.  This helps the system better handle ray intersection special cases such as when the ray hits a shared edge or vertex.  This allows the system to have only one hit point being reported for each ray intersection.  This provides more consistent results across all ray hit intersections over the course of the ray tracing for the entire scene.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray in order to allow the first-in first-out ordering to be enabled when rendering a set of surfaces representing anatomical 

As per claim 15, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with MacGillivray and Mattausch teaches the claimed:
15. The tree traversal unit of claim 14, wherein when the ray is determined to intersect the edge or vertex shared by the N primitives, intersection information for a single primitive of the N primitives is push onto the stack (This claimed feature is also taught when the primitive that is selected from the N-primitives using the tie-breaker rule in MacGillivray (bottom of col 3 and in col 4, lines 36-45) is the single primitive that is pushed onto the stack in Mattausch.  Mattausch teaches of pushing intersection information of a single primitive in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered” and in [0034] “… Each object in the 3D model 105 may be represented by a 3D mesh and each mesh surface may be associated with underlying ultrasound tissue properties”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tie breaking rule as taught by MacGillivray with the system of Wald.  The motivation of claim 14 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray.  The motivation of claim 14 is incorporated herein.


However, Wald in combination with MacGillivray and Mattausch teaches the claimed:
16. The tree traversal unit of claim 14, wherein the hardware circuitry is further configured to, when the ray is determined to intersect the edge or vertex of a primitive not shared by another primitive, push onto the stack intersection information for the intersected primitive (MacGillivray teaches that the ray may intersect an edge, e.g. please see in MacGillivray in col 3, lines 24-26: “When a ray encounters a facet, a test must be performed to determine whether the ray passes through the facet interior, a facet edge, a facet vertex, or passes outside the facet”.  MacGillivray in figure 3 shows that for primitive “A”, it is possible in their ray tracing scene that the ray may hit an edge or vertex of a primitive not shared by another primitive, e.g. rays in the scene may hit edge A1-A3.
Mattausch teaches of pushing intersection information of a primitive that is intersected by a ray in the scene onto the stack, e.g. please see Mattausch in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered” and Mattausch in [0034] “… Each object in the 3D model 105 may be represented by a 3D mesh and each mesh surface may be associated with underlying ultrasound tissue properties”.  The claimed feature is taught when a ray hits a non-shared edge such as edge A1-A3 in MacGillivray and the intersection information for ray hitting this non-shared edge is pushed onto the stack as taught by Mattausch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider a situation where a ray hits a non-shared edge as taught by MacGillivray with the system of Wald.  This is helpful because these edge rays are visually 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray.  The motivation of claim 14 is incorporated herein.

As per claim 17, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with Mattausch teaches the claimed:
17. The tree traversal unit of claim 14, wherein the hardware circuitry is further configured to, when the ray is determined to intersect a primitive not on an edge or vertex, push onto the stack intersection information for the intersected primitive (Mattausch teaches of pushing intersection information of an intersected primitive that is not intersected on an edge or vertex in [0082] “In a case where a ray enters an intersected surface (FIG. 11b and FIG. 11d), the currently rendered tissue may be pushed onto the stack and the tissue assigned to the intersected surface mesh may be set as the next tissue to be rendered” and in [0034] “… Each object in the 3D model 105 may be represented by a 3D mesh and each mesh surface may be associated with underlying ultrasound tissue properties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stack data structure for ray-surface intersections as taught by Mattausch with the system of Wald as modified by MacGillivray.  The motivation of claim 14 is incorporated herein.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wald in view of MacGillivray in further view of Mattausch, Waechter et al. (Pub No. US 2009/0167763 A1), and Manolopoulos et al. (NPL Doc “An efficient multiple precision floating-point Multiply-Add Fused unit”).

As per claim 19, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with Waechter and Manolopoulos teaches the claimed:
19. The tree traversal unit of claim 14, wherein the arithmetic unit includes a fused
floating point operation unit configured to combine multiple floating-point arithmetic
operations used in determining whether the ray goes through a surface formed by the
plurality of primitives (Waechter in paragraph [0305] teaches that floating point operations may be used to determine whether the ray intersects the primitives.  Manolopoulos teaches of using a fused floating point operation unit configured to combine multiple floating-point arithmetic operations, e.g. please see Manolopoulos in the abstract where they state “Multiply-Add Fused (MAF) units play a key role in the processor's performance for a variety of applications. The objective of this paper is to present a multi-functional, multiple precision floating-point Multiply-Add Fused (MAF) unit.”  Manolopoulos in section 1, 1st paragraph states that these are typically used for computer graphics operations, e.g. please see where it states “Moreover, applications in the area of 3D graphics require the parallel execution of floating point operations, which usually involve operands with single and/or double precision format. To meet these demands, a significant number of novel processor designs provides floating-point units (FPUs), which support not only single but also double precision operations”).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use floating point operations to determine whether the ray intersects the primitives as taught by Waechter with the system of Wald as modified by MacGillivray and Mattausch.  Waechter teaches the advantage in [0305] where they state that using the predetermined floating point precision (double precision) is a temporary solution to the problem of processing rays that intersect edges or vertices between a plurality of primitives.  This helps avoid missing ray intersections that fall directly on edges or shared vertices between multiple primitives (Waechter in [0304]-[0305]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the arithmetic unit to include a fused floating point operation unit for ray-surface intersections as taught by Manolopoulos with the system of Wald as modified by MacGillivray, Mattausch, and Waechter.  Manolopoulos teaches the advantage at the end of section 6, 2nd paragraph where they state that the fused floating point operation unit is able to increase total performance.  Further, Manolopoulos in section 1, 1st paragraph states that this unit is able to handle floating point processing that is typically done for parallel 3D computer graphics operations (which typically includes ray tracing).


As per claim 20, Wald alone does not explicitly teach the claimed limitations.
However, Wald in combination with Waechter and Manolopoulos teaches the claimed:
20. The tree traversal unit of claim 14, wherein the arithmetic unit is configured to perform arithmetic operations with expanded 10-bit exponent range (Waechter in paragraph [0305] teaches that floating point operations may be used to determine whether the ray intersects the primitives. Manolopoulos in figure 1(b) shows where the double precision format has the exponent range (labeled “e” in the figure) has a bit range from bit 52 to bit 62.  This corresponds to the claimed “10-bit exponent range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use floating point operations to determine whether the ray intersects the primitives as taught by Waechter with the system of Wald as modified by MacGillivray and Mattausch.  The motivation of claim 19 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the fused floating point operation unit to be configured to perform arithmetic operations with expanded 10-bit exponent range as taught by Manolopoulos with the system of Wald as modified by MacGillivray, Mattausch, and Waechter.  The advantage to using 10-bits is so that a larger exponent amount may fit within the double precision format.


Response to Arguments
	Applicant's arguments filed Aug 9, 2021 with respect to the claim amendments for claims 11 and 14 and the prior art from the 35 USC 103 rejection have been fully considered but they are not persuasive.  In particular, Applicant argues:

    PNG
    media_image1.png
    336
    627
    media_image1.png
    Greyscale


(in the middle of page 8 in filed response).

The examiner respectfully maintains that the prior art reference of MacGillivray teaches on this amendment feature as recited in claims 11 and 14 from the last response.  In particular, the claim amendments made to claims 11 and 14 in the last response do not exactly match the claim limitations recited in claims 2 and 8 because claims 2 and 8 contain additional features taken in combination. 
Upon taking a closer look at the technical details used to apply the tie breaking hardware in MacGillivray, the Examiner would respectfully point out that MacGillivray in equation (1) in col 3 teaches of applying orientation tests to vertices V1 and V2 of geometric surfaces and the x and y position of the intersecting ray.  These orientation tests from equation (1) in MacGillivray are used to determine whether the ray hits exactly on a shared edge or shared vertices between multiple geometric surfaces or facets (please see MacGillivray in col 3 in lines 51-54).  
MacGillivray, in turn, applies different tie-breaking rules depending upon whether the ray hits on a shared edge or shared vertex (MacGillivray at the bottom of col 3 and in col 4, line 21, “comparison of vertex values of the multiple geometric surfaces” as recited in amended claim 11 because MacGillivray’s tie breaking depends upon whether there is a tie break for a ray hitting a shared-edge or shared vertices between the geometric surfaces and the orientation tests with vertex comparisons play a factor in this determination.  Please see the 35 USC 103 rejections for claims 11 and 14 above for more details.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612